Citation Nr: 1011365	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  06-06 045	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals, lung 
cancer, as due to claimed asbestos exposure.

2.  Entitlement to service connection for residuals from a 
stab wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1970 to May 
1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2005 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, that denied the benefit 
sought on appeal.  The Veteran appealed that decision and the 
case was referred to the Board for appellate review.  

In January 2010, the Veteran failed to appear at a scheduled 
hearing before the Board.  Without good cause shown for the 
failure to appear, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d). 


FINDING OF FACT

The Veteran does not have asbestosis and any residuals from 
lung cancer have not been shown to be causally or 
etiologically related to active service.  


CONCLUSION OF LAW

The Veteran's residuals from lung cancer were not incurred in 
or aggravated by active service, nor may such residuals be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated July 2004, 
April 2005 and March 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran has claimed entitlement to residuals from lung 
cancer, which he claims is due to asbestos exposure in 
service.  Service connection will be granted for a disability 
resulting from an injury or disease incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Certain chronic diseases, including lung cancer, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service. See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Generally, to prove service connection, the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

Although there is no statute specifically dealing with 
service connection for asbestos-related diseases, and the 
Secretary has not promulgated any specific regulations, in 
1988 VA issued a circular on asbestos-related diseases that 
provided guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1, part VI, para. 7.21 
(January 31, 1997) (hereinafter "M21-1").  Also, VAOPGCPREC 
4-00, opinion by VA's Office of General Counsel discussing 
the development of asbestos claims.

VA must analyze the Veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-135 (1997) (while holding that the veteran's claim 
had been property developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether 
or not there was pre-service and/or post-service occupation 
or other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), 7-IV-3 and 7-
IV-4 (January 31, 1997).

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  Person with 
asbestos exposure have an increase incidence of bronchial, 
lung, pharyngolaryngeal, gastrointestinal and urogenital 
cancer.  See M21-1, Part VI, 7.21(a)(3).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claims.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

As mentioned above, the Veteran is seeking service connection 
for residuals from lung cancer, which he attributes to 
asbestos exposure in service.  As an initial matter the Board 
notes that there is no medical evidence indicating that the 
Veteran has asbestosis.  Furthermore, there is insufficient 
medical evidence to show that the Veteran's lung cancer is 
asbestos-related or that it is otherwise due to or 
etiologically related to service.  Accordingly, the Board 
finds that there is a preponderance of evidence against the 
Veteran's claim and that an analysis of asbestos exposure is 
unnecessary.  

The Veteran first claimed entitlement to service connection 
for residuals of lung cancer in July 2004.  The RO issued a 
rating decision in February 2005 denying the Veteran's claim, 
finding that it had not been established that the Veteran's 
lung cancer resulted from asbestos exposure.  The Veteran 
submitted a Notice of Disagreement (NOD) in March 2005.  A 
Statement of the Case (SOC) was issued in February 2006 and 
the Veteran's filed a Substantive Appeal (VA Form 9) later 
that month.  

The Veteran presented evidence regarding his asbestos-related 
claim, including the nature of the disability that he claims 
is related to asbestos exposure and his Military Occupational 
Specialty as a mechanic.  Nevertheless, there is a 
preponderance of evidence weighing against the Veteran's 
claim.  The medical evidence of record overwhelmingly 
indicates that the Veteran does not have asbestosis or any 
other asbestos-related disease.  

A review of the Veteran's service personnel records does not 
indicate that the Veteran has been exposed to asbestos, but 
even assuming, arguendo, that the Veteran has been exposed, 
the Board notes that mere exposure to a potentially harmful 
agent, alone, is insufficient to establish entitlement to VA 
disability benefits.  The question in a claim such as this is 
whether disabling harm ensued as a result.  The medical 
evidence must show not only a currently diagnosed disability, 
but also a nexus, that is, a causal connection between the 
current disability and exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records are negative for any report of 
asbestosis or any other respiratory disability, including 
lung cancer.  Private treatment records from Kaiser 
Permanente and Lancaster Community Hospital from October 1994 
indicate that the Veteran was evaluated for a right apical 
lung mass.  The mass was felt to be of significance and on 
October 27, 1994, the Veteran underwent a biopsy of the lung 
mass, which was reported to be non-small cell carcinoma.  

In November 2004 a VA medical opinion was obtained with 
regard to a possible relationship between the Veteran's lung 
cancer and his reported exposure to asbestos while in 
service.  The examiner reviewed the evidence of record and 
determined that it was less likely as not that the Veteran's 
lung cancer was secondary to his claimed exposure to asbestos 
while in service.  The examiner's rationale was that there 
was no medical evidence establishing a diagnosis of 
asbestosis, which could have developed further into lung 
cancer and that it was more likely than not that the 
Veteran's lung cancer was a result of his long and extensive 
use of tobacco.  

The Veteran has expressed a belief that his claimed residuals 
from lung cancer are causally related to active service.  
However, the Board notes that the Veteran is not competent to 
offer an opinion on a matter clearly requiring medical 
expertise, such as diagnosing cancer and determining its 
etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Therefore, this is not a case in which the 
appellant's lay beliefs alone can serve to establish any 
association between the Veteran's claimed condition and his 
military service.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In sum, the 
Veteran's lay report is outweighed by the other evidence of 
record: service records which show no treatment, complaints 
or findings of lung cancer; post-service treatment records 
which fail to show treatment for or findings of lung cancer 
until many years after separation from service; and a VA 
report indicating that the Veteran's lung cancer is not 
likely due to claimed asbestos exposure in service.  While 
private treatment records indicate a diagnosis of small cell 
carcinoma of the lung there is no evidence that this 
condition is related to claimed asbestos exposure in service.  
In fact, the only etiological evidence of record indicates 
that the diagnosed small cell carcinoma is not related to 
service or any exposure to asbestos therein.  

Because there is no probative evidence connecting the 
Veteran's current residuals of lung cancer to service or to 
claimed asbestos exposure in service, and the earliest 
documentation of lung cancer is from 1994, more than 20 years 
after service, the evidence is against the claim for service 
connection.  In sum, the Board concludes that there is a 
preponderance of evidence against the claim for service 
connection for residuals from lung cancer.  There is no doubt 
to be resolved; and service connection is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Entitlement to service connection for residuals from lung 
cancer is denied.


REMAND

The Veteran has also claimed entitlement to service 
connection for residuals from a stab wound.  The Board finds 
that additional development is necessary with respect to this 
claim.  Accordingly, further appellate consideration will be 
deferred and the claim is remanded to the RO/AMC for further 
action as described below.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service, or, if pre-
existing active service, was aggravated therein.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).

The Veteran first claimed entitlement to service connection 
for residuals from a stab wound in March 2005.  The RO issued 
a rating decision in July 2005 denying service connection, 
finding that the condition preexisted service and that there 
was no evidence that the condition was aggravated during 
service.  The Veteran submitted another claim for the same 
condition in March 2006 and the RO issued another rating 
decision in July 2006 continuing the prior denial.  The 
Veteran filed a Notice of Disagreement (NOD) in August 2006 
and the RO issued a Statement of the Case (SOC) in August 
2007.  In September 2007 the Veteran submitted a statement 
from his siblings, which the RO has accepted as a Substantive 
Appeal in place of a VA Form 9.  Since then the RO has issued 
several Supplemental Statements of the Case (SSOCs).  

The evidence of record on the Veteran's claim for service 
connection for residuals from a stab wound includes service 
treatment records, private treatment records, VA treatment 
records and statements from the Veteran and his siblings.  

The Veteran's service treatment records show that the Veteran 
described having a "history of shortness of breath, with 
cough and exercise" at his military entrance examination in 
November 1970.  In February 1971 an examiner noted history of 
chest and back pains from previous history of collapsed lung 
at Long Beach Naval Hospital.  The Veteran described a 
history of a stab wound causing his left lung to collapse.  
The examiner noted that the left lung was stable and 
partially clear.  In October 1971 an examiner noted pain in 
the Veteran's chest for the previous six months beneath the 
left rib cage with radiation to the back episodically.  The 
Veteran described feeling unable to breathe.  The examiner 
noted possible adhesions to the lung after trauma in 1960.  
In January 1972 the Veteran described having left sided chest 
pain.  The examiner noted that the Veteran's lungs were 
clear.  The impression was probably irritation from cold 
weather due to an old pneumothorax injury.  A chest x-ray 
dated January 1972 noted findings of "old pleural reaction 
along the lower half of the left chest, on its lateral 
aspect, associated with some blunting of the left 
costophrenic angle, which is probably due to old pleural 
reaction... no active disease."  The Veteran's separation 
examination in April 1972 indicates pain in the chest with 
cold weather due to a knife wound 1.5 years ago.  X-rays were 
negative.  The examiner noted cold intolerance as a result of 
pleural scarring from old chest trauma.  The Veteran was 
provided with exemption from prolonged exposure to cold.  

In September 2007 the Veteran submitted a statement signed by 
his siblings indicating that they visited him at Maywood 
Hospital and at the Naval Hospital in Long Beach, California, 
after the Veteran was stabbed and suffered from a collapsed 
lung while on leave following eight weeks of training.  

VA treatment records show ongoing treatment for viral 
syndrome, conjunctivitis and chest wall pain.  A chest x-ray 
from June 2007 indicates no change from the previous study, 
which showed complete opacification of the right lung with 
the heart shifted into the right chest.  The left lung was 
clear.  In addition, the Veteran was hospitalized in June 
2007 for iron deficiency anemia with atrial fibrillation.  

As noted above, there is insufficient information as to the 
circumstances surrounding the Veteran's alleged assault.  The 
Veteran testified at a hearing before a Decision Review 
Officer in March 2008.  At that time, he indicated that he 
sustained a stab wound during active duty, while on 
authorized leave after eight weeks of training.  He indicated 
that he was jumped, beaten and stabbed in the left lung and 
that he was treated at Maywood Hospital and at the Naval 
Hospital in Long Beach, California.  The RO/AMC should 
attempt to obtain military personnel records related to the 
Veteran's claimed in-service stab wound.  In addition, 
attempts should be made to obtain clinical treatment records 
from both Maywood Hospital and the Naval Hospital in Long 
Beach, California.  

The duty to assist includes obtaining medical records and 
examination where indicated by the facts and circumstances of 
an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
Veteran to develop the facts pertinent to the claim.  Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993).  After attempting to 
obtain additional records regarding the Veteran's alleged 
stab wound the RO/AMC should order a VA examination to 
determine the nature and extent of any possible residuals 
from that alleged injury.  

For the reasons stated above, and in order to give the 
Veteran every consideration with respect to the present 
appeal, further development of the case is necessary.  This 
case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
service personnel records pertaining to 
the alleged stabbing incident from the 
National Personnel Records Center (NPRC) 
from between November 1970 and February 
1971.  The RO/AMC should also attempt to 
obtain clinical treatment records from 
both Maywood Hospital and the Naval 
Hospital in Long Beach, California, for 
any treatment at those facilities. 

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
extent of any residuals from the alleged 
in-service stab wound.  The claims folder 
and a copy of this remand should be made 
available to the examiner and the examiner 
should indicate having reviewed them.  The 
examiner should fully describe any 
manifestations of associated residuals and 
should indicate which residuals are from 
the Veteran's lung cancer and which, if 
any, are from the alleged stab wound.  The 
examiner should provide a complete 
rationale for all conclusions reached.  

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


